DETAILED ACTION
This action is a response to the applicant’s amendment dated 7/6/22.
The indicated allowability of claim 15 (now amended claim 1) is withdrawn.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagaki (US Pub No 2013/0320616).
Regarding claims 1, and 10, Nakagaki discloses A sheet conveyance apparatus comprising:
an image forming apparatus (100 shown in figure 1) having an image forming unit;
a first roller pair (1304) configured to convey a sheet;
a second roller pair (402) disposed downstream of the first roller pair in a sheet conveyance direction and configured to convey the sheet;
an upstream roller pair (303) disposed upstream of the first roller pair in the sheet conveyance direction and configured to convey the sheet;
a separating mechanism (310) configured to separate the first roller pair from each other;
an acquisition portion (e.g. input noted in [0046]) configured to acquire information concerning a sheet length of the sheet in the sheet conveyance direction; and
a control portion (noted in paragraph [0052]) configured to start rotating the second roller pair after a leading edge of the sheet in the sheet conveyance direction is abutted against the second roller pair in a stopped condition, including wherein the control portion is configured to execute, based on the information concerning the sheet length of the sheet acquired by the acquisition portion, a first mode of rotating the upstream roller pair and the first roller pair to convey the sheet while the first roller pair is in a contact condition so that the leading edge of the sheet is abutted against the second roller pair in the stopped condition in a first case where the acquisition portion acquires first information concerning the sheet length of the sheet (e.g. for short-sized sheet printing, see paragraph [0049]), and
wherein the control portion is configured to execute, based on the information concerning the sheet length of the sheet acquired by the acquisition portion, a second mode of operating the separating mechanism to separate the first roller pair and of rotating the upstream roller pair to convey the sheet while the first roller pair is in a separated condition so that the leading edge of the sheet is abutted against the second roller pair in the stopped condition in a second case where the acquisition portion acquires second information concerning the sheet length of the sheet different from the first information concerning the sheet length of the sheet (e.g. for not short-sized sheet printing, see paragraph [0048]);
wherein after the leading edge of the sheet is abutted against the second roller pair in the stopped condition by execution of the first mode, the control portion is configured to start rotating the second roller pair in a condition in which the first roller pair is in the contact condition, and
wherein after the leading edge of the sheet is abutted against the second roller pair in the stopped condition by execution of the second mode, the control portion is configured to start rotating the second roller pair in a condition in which the first roller pair is in the separated condition (disclosed in paragraph [0037], e.g. since rollers 303 and 304 are driven by a common drive - the first conveying unit 303 or the second conveying unit 304 resumes the conveyance of the sheet S in synchronization with the conveyance of the images transferred on the intermediate transfer belt 501 to their predetermined positions. At this time, the contact member 401 evacuates downward, whereby the sheet S is conveyed).

Regarding claim 2, Nakagaki discloses the control portion is configured to execute the first mode in a case of conveying a first sheet having a sheet length in the sheet conveyance direction shorter than a distance from the upstream roller pair to the second roller pair and to execute the second mode in a case of conveying a second sheet having a sheet length longer than the distance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki in view of Deno (US Pat No 8,770,581).
Regarding claim 3, Nakagaki discloses controlling a first or second mode based on thickness, size and type of sheet (noted at least in paragraphs [0046] and shown in figure 8).  While it is noted that the grammage is not disclosed by Nakagaki, Deno discloses a similar sheet conveying device where grammage is used in a determination of which rollers are used during registration (shown in figure 6).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Nakagaki with the teachings of Deno to achieve the predictable result of providing proper registration per sheet based on at least length and grammage due to stiffness variance of sheets conveyed (e.g. noted by Deno in the abstract).
Regarding claim 4, Nakagaki fails to disclose the control of the rollers being separated after the sheet is registered.  Deno discloses the control portion is further configured to execute a third mode of operating the separating mechanism to separate the first roller pair after the leading edge of the sheet is abutted against the second roller pair in the stopped condition while the first roller pair is in the contact condition and of then starting to rotate the second roller pair in a condition in which the first roller pair is in the separated condition (e.g. at least shown in figure 8 and 5A-C).
Regarding claim 6, it is noted that Nakagawa fails to specifically disclose an input portion. However, Deno discloses multiple aspects of detecting sheet size including an input port (e.g. input unit as claimed). It would have been obvious to one having ordinary skill to have modified the device taught by Sato with the teachings of Deno to achieve the predictable result of providing a means for inputting sheet size (e.g. obvious to try with limited, predictable results).
Regarding claim 8, Sato discloses a cassette (111/112) stored in an apparatus body in a condition in which sheets are stacked in the cassette. It is noted that Sato fails to disclose a manual feed tray. However, Deno discloses an image forming device having a manual input tray (113), wherein the first or second mode is executed. It would have been obvious to one having ordinary skill in the art to have modified the device of Sato with the teachings of Deno to achieve the predictable result of providing adequate control for either a cassette fed sheet or manual tray fed sheet (e.g. obvious to try with limited, predictable results).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hijikata (US Pat No 9,388,000).
Regarding claim 9, it is noted that Sato fails to disclose a single motor used to drive and separate the roller pair. However, Hijikata discloses a motor (203) connected to the first roller pair and the separating mechanism and configured to rotate in a first direction and in a second direction opposite to the first direction, such that the motor rotates in the first direction to drive the first roller pair and rotates in the second direction to drive the separating mechanism (as noted at least in column 6, lines 27-49). It would have been obvious to one having ordinary skill in the art to have modified the device taught by Sato with the teachings of Hijikata to achieve the predictable result of reducing the number of parts used to drive the rollers and separation device and thereby reducing cost and simplifying the transmission (e.g. obvious to try with limited, predictable results).

Allowable Subject Matter
Claims 11-14, 16 are allowed.
Claims 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses each and every limitation of the claims.  Specifically, the control when the sheet length is determined to be indefinite; where the second mode is used for a stack of sheets where a first mode is used on the first sheet of the plurality; and the applicant’s claimed control based on differences in input and detected sheet sizes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619